Name: Commission Regulation (EEC) No 3277/92 of 12 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 11 . 92 Official Journal of the European Communities No L 330/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3277/92 of 12 November 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 3225/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (4), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot ­ market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 4 to 10 November 1992 for the pound sterling, the Italian lira and the Spanish peseta leading, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to the United Kingdom, Spain and Italy, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 2 , 3, 4, 5 , 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto ; 2 . the column headed 'Italy* in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto ; 3 . the column headed 'Spain' in parts 1 , 3 , 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto ; 4 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 16 November 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1992. For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6 . 1985, p . 6. O OJ No L 201 , 31 . 7 . 1990, p . 9 . O OJ No L 153 , 17. 6 . 1991 , p . 1 . (4) OJ No L 323 , 9 . 11 . 1992, p . 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4. (*) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 330/2 Official Journal of the European Communities 16. 11 . 92 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Germany Portugal Denmark Italy France Greece Ireland Spain Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  0709 90 60 15,976 2 873 911,13 0712 90 19 15,976 2 873 911,13 1001 10 10 21,582 3 882 1 230,87 1001 10 90 21,582 3 882 1 230,87 1001 90 91 15,976 2 873 911,13 1001 90 99 15,976 2 873 911,13 1002 00 00 15,178 2 730 865,64 1003 00 10 15,178 2 730 865,64 1003 00 90 15,178 2 730 865,64 1004 00 10 14,571 2 621 831,02 1004 00 90 14,571 2 621 831,02 1005 10 90 15,976 2 873 911,13 1005 90 00 15,976 2 873 911,13 1007 00 90 15,178 2 730 865,64 1008 20 00 15,178 2 730 865,64 1101 00 00 19,368 3 484 1 104,63 1102 10 00 18,252 3 283 1 040,95 110220 10 22,366 4023 1 275,58 1102 20 90 ^ 7,189 1 293 410,01 1102 90 10 15,482 2 785 882,96 1102 90 30 14,862 2 673 847,64 1102 90 90 11-1 7285 15,482 2 785 882,96 11-1 7286 15,482 2 785 882,96 1103 11 10 27,529 4 951 1 570,04 1103 11 90 20,918 3 762 1 193,00 1103 12 00 20,399 3 669 1 163,42 1103 13 10 11-2 23,165 4 166 1 321,14 1103 13 90 16,295 2 931 929,35 1103 19 10 15,482 2 785 882,96 1103 19 30 21,249 3 822 1 211,90 1103 1990 11-1 7285 15,482 2 785 882,96 11-1 7286 15,482 2 785 882,96 1103 21 00 16,295 2 931 929,35 1103 29 10 15,482 2 785 882,96 1103 29 20 15,482 2 785 882,96 1103 29 30 14,862 2 673 847,64 1103 29 40 16,295 2 931 929,35 No L 330/316. 11 . 92 Official Journal of the European Communities Positive Negative CN code Germany Portugal Denmark Italy France Greece Ireland Spain Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  1 000 kg  1103 2990 11-1 7285 15,482 2 785 882,96 11-1 7286 15,482 2 785 882,96 1104 11 10 15,482 2 785 882,96 1104 11 90 21,249 3 822 1 211,90 1104 12 10 14,862 2 673 847,64 1104 12 90 26,228 4 717 1 495,83 1104 19 10 16,295 2 931 929,35 1104 19 30 15,482 2 785 882,96 1104 19 50 17,573 3 161 1 002,24 1104 19 99 11-1 7285 15,482 2 785 882,96 11-1 7286 15,482 2 785 882,96 1104 21 10 15,482 2 785 882,96 1104 21 30 21,249 3 822 1 21 1,90 1104 21 50 24,285 4 368 1 385,03 1104 21 90 15,482 2 785 882,96 1104 22 10 11-6 7158 14,862 2 673 847,64 11-6 7159 26,228 4 717 1 495,83 1104 22 30 20,399 3 669 1 163,42 1104 22 50 14,862 2 673 847,64 1104 22 90 14,862 2 673 847,64 1104 23 10 16,295 2 931 929,35 1104 23 30 16,295 2 931 929,35 1104 23 90 16,295 2 931 929,35 1104 29 11 16,295 2 931 929,35 1104 29 15 15,482 2 785 882,96 1104 29 19 11-3 7290 15,482 2 785 882,96 11-3 7291 15,482 2 785 882,96 1104 29 31 16,295 2 931 929,35 1104 29 35 15,482 2 785 882,96 1104 29 39 11-3 7290 15,482 2 785 882,96 11-3 7291 15,482 2 785 882,96 1104 29 91 16,295 2 931 929,35 1104 29 95 15,482 2 785 882,96 1104 29 99 11-1 7285 15,482 2 785 882,96 11-1 7286 15,482 2 785 882,96 1104 30 10 11,982 2 155 683,35 1104 30 90 4,793 862 273,34 1107 10 11 28,437 5 115 1 621,81 1107 10 19 21,248 3 822 1 211,80 1107 10 91 27,017 4 859 1 540,84 1107 10 99 20,187 3 631 1 151,31 1107 20 00 23,526 4 231 1 341,75 1108 11 00 11-4 7294 26,999 4 856 1 539,81 11-4 7295 0) 26&gt;999 4 856 1 539,81 1108 12 00 11-4 7294 24,123 4 339 1 375,81 No L 330/4 Official Journal of the European Communities 16. 11.92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpainCN code Table Additionalcode Notes I Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ In Pta  1 000 kg  1108 12 00 11-4 7295 (*) 24,123 4 339 1 375,81 1108 13 00 11-5 7296 24,123 4 339 1 375,81 11-5 7297 (l) 24,123 4 339 1 375,81 1108 14 00 11-4 7294 24,123 4 339 1 375,81 11-4 7295 O 24,123 4 339 1 375,81 1108 19 90 11-4 7294 24,123 4 339 1 375,81 11-4 7295 0) 24,123 4 339 1 375,81 1109 00 00 36,744 6 609 2 095,60 1702 30 91 17-9 7318 31,472 5 661 1 794,93 1702 30 99 17-9 7318 24,123 4 339 1 375,81 1702 40 90 24,123 4 339 1 375,81 1702 90 50 24,123 4 339 1 375,81 1702 90 75 32,910 5 919 1 876,93 1702 90 79 23,005 4 138 1 312,03 2106 90 55 24,123 4 339 1 375,81 2302 10 10 23-1 7622    23-1 7623 6,598 , 1 187 376,31 2302 10 90 13,667 2 458 779,49 2302 20 10 6,598 1 187 376,31 2302 20 90 13,667 2 458 779,49 2302 30 10 6,598 1 187 376,31 2302 30 90 14,139 2 543 806,37 2302 40 10 6,598 1 187 376,31 2302 40 90 14,139 2 543 806,37 2303 10 11 31,951 5 747 1 822,26 2309 10 11 23-2 7624    23-2 7625 1,917 345 109,34 2309 10 13 23-8 7541 (2)    23-8 7542 (2) 21,932 3 945 1 189,17 23-8 7543 (2) 43,865 7 890 2 378,34 23-8 7545 (2) 3,262 587 176,87 23-8 7546 (') 6,524 1 173 353,74 23-8 7547 (2)    23-8 7548 (') 34,609 6 225 1 876,49 23-8 7549 (2) 69,218 12 450 3 752,98 23-8 7550 O 1,917 345 109,34 23-8 7551 (2) 23,849 4 290 1 298,51 23-8 7552 (2) 45,782 8 235 2 487,68 23-8 7626 (2) 1,917 345 109,34 23-8 7627 (2) 5,179 932 286,21 23-8 7628 (2) 8,441 1 518 463,08 23-8 7629 (2) 1,917 345 109,34 23-8 7630 (2) 36,526 6 570 1 985,83 23-8 7631 (2) 71,135 12 795 3 862,32 2309 10 31 23-3 7624    No L 330/516 . 11.92 Official Journal of the European Communities Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 10 31 23-3 7691 6,071 1 092 346,23 2309 10 33 23-9 7541 (2)    23-9 7542 (') 21,932 3 945 1 189,17 23-9 7543 (2) 43,865 7 890 2 378,34 23-9 7545 (2) 3,262 587 176,87 23-9 7546 (*) 6,524 1 173 353,74 23-9 7547 (')    23-9 7548 (2) 34,609 6 225 1 876,49 23-9 7549 (2) 69,218 12 450 3 752,98 23-9 7645 (2) 6,071 1 092 346,23 23-9 7646 (2) 28,003 5 037 1 535,40 23-9 7647 (2) 49,936 8 982 2 724,57 23-9 7648 " ' (2) 6,071 1 092 346,23 23-9 7649 (2) 9,333 1 679 523,10 23-9 7650 (2) 12,595 2 265 699,97 23-9 7651 (2) 6,071 1 092 346,23 23-9 7652 (2) 40,680 7 317 2 222,72 23-9 7653 (2) 75,289 13 542 4 099,21 2309 10 51 23-4 7624    23-4 7692 11,982 2 155 683,35 2309 10 53 23-10 7541 (2)    23-10 7542 (2) 21,932 3 945 1 189,17 23-10 7543 (2) 43,865 7 890 2 378,34 23-10 7545 (2) 3,262 587 176,87 23-10 7546 (2) 6,524 1 173 353,74 23-10 7547 (2)    23-10 7548 (2) 34,609 6 225 1 876,49 23-10 7549 (2) 69,218 12; 450 3 752,98 23-10 7654 (2) 11,982 2 155 683,35 23-10 7655 (2) 33,914 6 100 1 872,52 23-10 7656 (2) 55,847 10 045 3 061,69 23-10 7657 (2) 11,982 2 155 683,35 23-10 7658 (2) 15,244 2 742 860,22 23-10 7659 (2) 18,506 3 328 1 037,09 23-10 7660 (2) 11,982 2 155 683,35 23-10 7661 (2) 46,591 8 380 2 559,84 23-10 7662 (2) 81,200 14 605 4 436,33 2309 90 31 23-5 7624    23-5 7693 1,917 345 109,34 2309 90 33 23-11 7541 (2)    23-11 7542 (2) 21,932 3 945 1 189,17 23-11 7543 (2) 43,865 7 890 2 378,34 23-11 7545 (2) 3,262 587 176,87 23-11 7546 O 6,524 1 173 353,74 23-11 7547 (2)    No L 330/6 Official Journal of the European Communities 16. 1 1 . 92 Positive Negative CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland SpainNether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 33 23-11 7548 (2) 34,609 6 225' 1 876,49 23-11 7549 O 69,218 12 450 3 752,98 23-11 7663 (2) 1,917 345 109,34 23-11 7664 (2) 23,849 4 290 1 298,51 23-11 7665 (2) 45,782 8 235 2 487,68 23-11 7666 O 1,917 345 109,34 23-11 7667 (2) 5,179 932 286,21 23-11 7668 O 8,441 1 518 463,08 23-11 7669 (2) 1,917 345 109,34 23-11 7670 C) 36,526 6 570 1 985,83 23-11 7671 (2) 71,135 12 795 3 862,32 2309 90 41 23-6 7624 .    23-6 7694 6,071 1 092 346,23 2309 90 43 23-12 7541 (2)    23-12 7542 (2) 21,932 3 945 1 189,17 23-12 7543 (2) 43,865 7 890 2 378,34 23-12 7545 (2) 3,262 587 176,87 23-12 7546 (2) 6,524 1 173 353,74 23-12 7547 (J)    23-12 7548 (2) 34,609 6 225 1 876,49 23-12 7549 (2) 69,218 12 450 3 752,98 23-12 7672 (2) 6,071 1 092 346,23 23-12 7673 (2) 28,003 5 037 1 535,40 23-12 7674 (2) 49,936 8 982 2 724,57 23-12 7675 (2) 6,071 1 092 346,23 23-12 7676 (2) 9,333 1 679 523,10 23-12 7677 (2) 12,595 2 265 699,97 23-12 7678 (2) 6,071 1 092 346,23 23-12 7679 (2) 40,680 7 317 2 222,72 23-12 7680 (2) 75,289 13 542 4 099,21 2309 90 51 23-7 7624    23-7 7695 11,982 2 155 683,35 2309 90 53 23-13 7541 (2)    23-13 7542 (2) 21,932 ¢ 3 945 1 189,17 23-13 7543 (2) i 43,865 7 890 2 378,34 23-13 7545 (2) , 1 3,262 587 176,87 23-13 7546 (2) 6,524 1 173 353,74 23-13 7547 (2)    23-13 7548 (2) 34,609 6 225 1 876,49 23-13 7549 (2) 69,218 12 450 3 752,98 23-13 7681 (2) 11,982 2 155 683,35 23-13 7682 (2) 33,914 6 100 1 872,52 23-13 7683 (2) 55,847 10 045 , 3 061,69 23-13 7684 (2) 11,982 2 155 683,35 23-13 7685 (2) 15,244 2 742 860,22 16 . 11.92 Official Journal of the European Communities No L 330/7 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  1 000 kg  2309 90 53 23-13 7686 (*) 18,506 3 328 1 037,09 23-13 7687 (2) 11,982 2 155 683,35 23-13 7688 (a) 46,591 8 380 2 559,84 23-13 7689 (J) 81,200 14 605 4 436,33 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. No L 330/8 Official Journal of the European Communities 16 . 11.92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Spam Portugal Denmark Italy France Greece IrelandCN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit Dr £ IrDM Pta Esc FF  100 kg  0103 91 10 2,501 0103 92 11 2,127 0103 92 19 2,501 0203 11 10 3,252 0203 12 11 4,715 0203 12 19 3,642 0203 19 11 3,642 0203 19 13 5,268 0203 19 15 2,829 0203 19 55 02-3 7039 5,268 02-3 7054 3,642 0203 19 59 3,642 0203 21 10 3,252 0203 22 11 4,715 0203 22 19 3,642 0203 29 11 1 3,642 0203 29 13 5,268 0203 29 15 2,829 0203 29 55 02-3 7039 5,268 02-3 7054 3,642 0203 29 59 3,642 0209 00 11 1,301 0209 00 19 1,431 0209 00 30 0,780 0210 1111 4,715 0210 11 19 3,642 0210 1131 9,170 0210 11 39 7,219 0210 12 11 2,829 0210 12 19 4,715 0210 19 10 4,162 0210 19 20 4,552 0210 19 30 3,642 0210 19 40 5,268 0210 19 51 02-3 7039 5,268 02-3 7054 3,642 0210 19 59 3,642 0210 19 60 7,219 0210 19 70 9,072 16. 11.92 Official Journal of the European Communities No L 330/9 I \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0210 19 81 02-3 7039 9,170 02-3 7054 4,715 0210 19 89 4,715 1601 00 10 0) 4,552 1601 00 91 16-1 7319 C)(z) 7,642 16-1 7322 00) 6,113 1601 00 99 16-1 7319 (')O 5,203 16-1 7322 C)0 4,162 1602 10 00 3,642 1602 20 90 4,227 1602 41 10 16-3 7327 4,715 16-3 7328 7,967 16-3 7329 4,878 1602 42 10 16-3 7327 3,642 16-3 7328 6,666 16-3 7329 ¢ 4,552 1602 49 11 16-3 7327 4,715 16-3 7328 7,967 16-3 7329 4,552 1602 49 13 16-3 7327 , 3,642 16-3 7328 6,666 16-3 7329 4,552 1602 49 15 16-3 7327 3,642 16-3 7328 6,666 16-3 7329 4,552 1602 49 19 16-3 7327 3,642 16-3 7328 4,390 16-3 7329 3,512 1602 49 30 16-1 7319 3,642 16-1 7322 2,927 1602 49 50 2,179 1602 90 10 ¢ 4,227 1602 90 51 4,390 1902 20 30 2,179 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. ....... (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 330/10 Official Journal of the European Communities 16. 11 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Posiuve Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri PtaDM Esc  100 kg live weight  0102 90 10 (') 15,256 2 744 827,19 0102 90 31 0) 15,256 2 744 827,19 0102 90 33 0) 15,256 2 744 827,19 0102 90 35 O 15,256 2 744 827,19 01029037 15,256 2 744 827,19  100 kg net weight  0201 10 10 28,987 5 214 1 571,66 0201 10 90 28,987 5 214 1 571,66 0201 20 21 28,987 5 214 1 571,66 0201 20 29 28,987 5 214 1 571,66 0201 20 31 23,190 4 171 1 257,33 0201 20 39 23,190 4 171 1 257,33 0201 20 51 34,784 6 256 1 886,00 0201 20 59 34,784 6 256 1 886,00 0201 20 90 23,190 4 171 1 257,33 0201 30 00 39,666 7 134 2 150,70 0202 10 00 25,783 4 637 1 397,95 0202 20 10 0) 25,783 4 637 1 397,95 0202 20 30 02-1 7014 4,125 742 223,67 02-1 7018 4,125 742 223,67 02-1 7019 O 20,626 3 710 1 118,36 0202 20 50 02-1 7014 6,446 1 159 349,49 02-1 7018 6,446 1 159 349,49 02-1 7019 (2) 32,229 5 797 1 747,44 0202 20 90 f) 20,626 3 710 1 118,36 0202 30 10 0) 32,229 5 797 1 747,44 0202 30 50 0(J) 32,229 5 797 1 747,44 0202 30 90 02-2 7034 6,446 1 159 349,49 02-2 7038 0) 32,229 5 797 1 747,44 0206 10 95 39,666 7 134 2 150,70 0206 29 91 31,229 5 797 1 747,44 0210 20 10 23,190 4 171 1 257,33 0210 20 90 33,106 5 954 1 795,00 0210 90 41 33,106 5 954 1 795,00 0210 90 90 33,106 5 954 1 795,00 1602 50 10 16-4 7330 33,106 5 954 1 795,00 16-4 7331 19,833 3 567 1 075,35 16-4 7332 13,273 2 387 719,66 1602 90 61 16-4 7332 13,273 2 387 719,66 16. 11 . 92 Official Journal of the European Communities No L 330/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (5) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 330/ 12 Official Journal of the European Communities 16 . 11.92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 pieces  0105 11 00 0,390 0105 19 10 1,138 0105 19 90 0,390  100 kg  0105 91 00 1,694 0105 99 10 2,756 0105 99 20 2,612 0105 99 30 1,862 0105 99 50 ' 2,723 0207 1011 2,129 0207 10 15 2,420 0207 10 19 2,637 0207 10 31 2,660 0207 10 39 2,916 0207 10 51 3,242 0207 10 55 3,937 0207 10 59 4,374 0207 10 71 3,732 0207 10 79 4,081 0207 10 90 3,890 0207 21 10 2,420 0207 21 90 2,637 0207 22 10 2,660 0207 22 90 2,916 0207 23 11 3,937 0207 23 19 4,374 0207 23 51 ' 3,732 0207 23 59 4,081 0207 23 90 3,890 0207 39 11 7,173 0207 39 13 2,901 0207 39 15 2,208 0207 39 17 1,529 0207 39 21 3,993 0207 39 23 3,751 0207 39 25 6,795 0207 39 27 1,529 0507 39 31 5,587 0207 39 33 3,208 No L 330/ 1316 . 11 . 92 Official Journal of the European Communities Positive Negative Germany CN code Table Additionalcode Notes Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland FI Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM  100 kg  0207 39 35 2,208 0207 39 37 1,529 0207 39 41 4,257 0207 39 43 1,995 0207 39 45 3,592 0207 39 47 6,795 0207 39 51 1,529 0207 39 53 8,570 0207 39 55 7,173 0207 39 57 4,812 0207 39 61 - 4,489 0207 39 63 4,279 0207 39 65 2,208 0207 39 67 1,529 0207 39 71 6,121 0207 39 73 3,993 0207 39 75 5,917 0207 39 77 3,751 0207 39 81 5,612 0207 39 83 6,795 0207 39 85 1,529 0207 41 10 7,173 0207 41 11 2,901 0207 41 21 2,208 0207 41 31 1,529 0207 41 41 3,993 0207 41 51 3,751 0207 41 71 6,795 0207 41 90 1,529 0207 42 10 5,587 0207 42 11 3,208 0207 42 21 2,208 0207 42 31 1,529 0207 42 41 4,257 0207 42 51 ' 1,995 0207 42 59 3,592 0207 42 71 . 6,795 0207 42 90 1,529 0207 43 11 8,570 0207 43 15 7,173 0207 43 21 4,812 0207 43 23 4,489 0207 43 25 4,279 0207 43 31 2,208 0207 43 41 1,529 No L 330/14 Official Journal of the European Communities 16 . 11 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  0207 43 51 6,121 0207 43 53 3,993 0207 43 61 5,917 0207 43 63 3,751 0207 43 71 5,612 0207 43 81 6,795 0207 43 90 1,529 0209 00 90 3,398  100 pieces  0407 00 11 0,813 0407 00 19 0,278  100 kg  0407 00 30 2,455 0408 11 10 11,488 0408 19 11 5,008 0408 19 19 5,351 0408 91 10 11,095 0408 99 10 2,847 1602 31 11 16-2 7323 5,321 16-2 7324  1602 31 19 16-2 7323 7,475 16-2 7324  1602 39 11 7,164 1602 39 19 16-2 7323 7,475 16-2 7324  3502 10 91 9,966 3502 10 99 1,350 3502 90 51 9,966 3502 90 59 1,350 16. 11 . 92 Official Journal of the European Communities No L 330/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland SpainNether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ In Pta  100 kg  0401 04-1 7058 a + e a+e a+e 0402 10 11 17,304 3 112 938,24 0402 10 19 04-3 7059 11,283 2 029 611,74 04-3 7079 17,304 3 112 938,24 04-3 7222 .    0402 10 91 04-4 7089 d+ f d+f ' d+f 0402 10 99 04-4 7089 d + f d + f d+f 040221 11 04-2 7744 a + c a+c a+c 0402 21 17 04-6 7098 11,283 2 029 611,74 04-6 7114 a + c a + c a+c 04-6 7224    0402 21 19 04-2 7744 a + c a + c a+c 0402 21 91 04-2 7744 a + c a+c a+c 0402 21 99 04-2 7744 a + c a+c a+c 0402 29 04-2 7744 a + c+f a+c+f a+c+f 0402 91 04-2 7744 a + c a+c a+c 0402 99 04-2 7744 a + c + f a+c+f a + c+f 0403 10 02 04-2 7744 . a+c a + c a+c 0403 10 04 04-2 7744 a + c - a+c a+c 0403 10 06 04-2 7744 a + c a+c a + c 0403 10 12 04-2 7744 a+c + f a+c+f a+c+f 0403 10 14 04-2 7744 a + c+f a + c+f a + c+f 0403 10 16 04-2 7744 a+c+ f a + c+f a + c+f 0403 10 22 04-2 7744 a+c a + c a + c 0403 10 24 04-2 7744 ' a + c a + c a+c 0403 10 26 04-2 7744 a+c a+c a+c 0403 10 32 04-2 7744 a+c+ f a + c+f a + c+f 0403 10 34 04-2 7744 a+c+f a + c + f a+c+f 0403 10 36 04-2 7744 a+c + f a+c+f a+c + f 0403 90 11 04-5 7093 11,283 2 029 611,74 04-5 7097 17,304 3 112 938,24 04-5 7223    0403 90 13 04-6 7098 11,283 2 029 611,74 04-6 7114 a+c a+c a+c 04-6 7224    0403 90 19 04-2 7744 a + c a + c a+c 0403 90 31 04-4 7089 d + f d + f d + f 0403 90 33 04-2 7744 a + c + f a+c+f a+c+f 0403 90 39 04-2 7744 a+c+f a+c+f a + c+f No L 330/ 16 Official Journal of the European Communities 16 . 11.92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  0403 90 51 04-2 7744 a+c a+c a+c 0403 90 53 04-2 7744 a + c a+c a+c 0403 90 59 04-2 7744 a+c a+c a+c 0403 90 61 04-2 7744 a+c+f a+c+f a+c+f 0403 90 63 04-2 7744 a + c+f a+c+f a+c+f 0403 90 69 04-2 7744 a + c+f a+c + f a+c+f 0404 90 11 04-2 7744 a+c a + c a + c 0404 90 13 04-2 7744 a+c a+c a+c 0404 90 19 04-2 7744 a+c a+c a+c 0404 90 31 04-2 7744 a + c a+c a+c 0404 90 33 04-2 7744 a+c a+c a+c 0404 90 39 04-2 7744 a+c a+c a+c 0404 90 51 04-2 7744 a+c+f a+c+f a+c+f 0404 90 53 04-2 7744 a+c+f a+c+f a+c+f 0404 90 59 04-2 7744 ' a+c + f a+c+f a+c+f 0404 90 91 04-2 7744 a+c+f a+c+f a+c+f 0404 90 93 04-2 7744 a+c + f a+c+f a+c+f 0404 90 99 04-2 7744 a + c+f a+c+f a+c+f 0405 04-7 7118 9,976 1 794 540,87 04-7 7119 10,225 1 839 554,39 04-7 7134 14,476 2 604 784,89 04-7 7138 14,838 2 669 804,51 04-7 7139 X 15,737 2 831 853,27 04-7 7154 16,131 2 901 874,60 04-7 7189 28,665 5 156 1 554,23 04-7 7193 29,382 5 285 1 593,08 04-7 7197 b x coef b x coef b x coef 04-7 7199 b x coef b x coef b x coef 04-7 7218 b x coef b x coef b x coef 04-7 7225 b b b 04-7 7281 b x coef b x coef b x coef 0406 10 20 04-8 7226    04-8 7227 21,516 3 870 1 166,61 04-8 7228 24,567 4 419 1 332,02 04-8 7229 14,792 2 661 802,04 04-8 7230 19,249 3 462 1 043,69 04-8 7231 6,724 1 209 364,56 04-8 7232 9,780 1 759 530,28 0406 10 80 04-8 7226  .  '  04-8 7228 24,567 4 419 1 332,02 04-8 7230 19,249 3 462 1 043,69 04-8 7232 9,780 1 759 530,28 0406 20 10    0406 20 90 04-9 7233 24,567 4 419 1 332,02 04-9 7234 33,312 5 991 1 806,14 / / / 16. 11 . 92 Official Journal of the European Communities No L 330/ 17 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ In Pta  100 kg  0406 30 10 04-10 7235    04-10 7236 8,834 1 589 479,00 04-10 7237 12,958 2 331 702,56 04-10 7238 18,854 3 391 1 022,28 04-10 7239 22,359 4 022 1 212,32 0406 30 31 04-10 7235    04-10 7236 8,834 1 589 479,00 04-10 7237 12,958 2 331 702,56 04-10 7238 18,854 3 391 1 022,28 0406 30 39 04-10 7235    04-10 7238 18,854 3 391 1 022,28 04-10 7239 22,359 4 022 1 212,32 0406 30 90 22,359 4 022 1 212,32 0406 40 00 04-11 7240    04-11 7241 23,255 4 183 1 260,87 0406 90 11 04-12 7242 19,249 3 462 1 043,69 04-12 7243    04-12 7244 21,516 3 870 1 166,61 04-12 7245 24,567 4 419 1 332,02 04-12 7246 14,792 2 661 802,04 04-12 7247 19,249 3 462 1 043,69 0406 90 13 04-13 7248    04-13 7250 28,753 5 172 1 558,98 0406 90 15 04-13 7248    04-13 7250 28,753 5 172 1 558,98 0406 90 17 04-13 7248    04-13 7249 19,249 3 462 1 043,69 04-13 7250 28,753 5 172 1 558,98 0406 90 19    0406 90 21 04-14 7251    04-14 7252 26,348 4 739 1 428,57 0406 90 23 04-15 7254  ,   04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 25 04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 27 04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 No L 330/ 18 Official Journal of the European Communities 16 . 11.92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpamCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0406 90 27 04-15 7258 19,249 3 462 1 043,69 0406 90 29 04-15 7253    04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 31 04-15 7253    04-15 7254 ,    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 33 04-15 7253    . 04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 35 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 37 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 39 04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 50 04-15 7253    04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 61    0406 90 63    0406 90 69 33,312 ~ 5 991 1 806,14 0406 90 73 04-16 7259    04-16 7274 21,516 3 870 1 166,61 16. 11 . 92 Official Journal of the European Communities No L 330/ 19 Positive Negative Germany Portugal Spain CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc Pta  100 kg  0406 90 73 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 75 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 77 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 79 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 81 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 85 04-16 7259    04-16 7274 21,516 3 870 1 166,61 04-16 7277 24,567 4 419 1 332,02 04-16 7278 14,792 2 661 802,04 04-16 7279 19,249 3 462 1 043,69 0406 90 89 04-15 7253    04-15 7254    04-15 7255 21,516 3 870 1 166,61 04-15 7256 24,567 4 419 1 332,02 04-15 7257 14,792 2 661 802,04 04-15 7258 19,249 3 462 1 043,69 0406 90 93 04-8 7226    04-8 7231 6,724 1 209 364,56 04-8 7232 9,780 1 759 530,28 0406 90 99 04-8 7226    04-8 7228 24,567 4 419 1 332,02 04-8 7230 , 19,249 3 462 1 043,69 04-8 7232 9,780 1 759 530,28 2309 10 15 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 No L 330/20 Official Journal of the European Communities 16 . 11.92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 10 15 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 10 19 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 10 39 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 16 . 11 . 92 Official Journal of the European Communities No L 330/21 Positive Negative Germany Portugal Spain CN code Tabe Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Ut FF Dr £ IrlDM Esc Pta  100 kg  2309 10 39 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 10 59 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 10 70 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 . 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 No L 330/22 Official Journal of the European Communities 16 . 11 . 92 Positive Negative Germany Portugal SpamCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc Pta  100 kg  2309 10 70 23-14 7885   '  2309 90 35 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 i 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 90 39 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 . 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 90 49 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 16 . 11 . 92 Official Journal of the European Communities No L 330/23 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 90 49 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 , 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    230990 59 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885    2309 90 70 23-14 7553 2,193 394 118,92 23-14 7554 4,386 789 237,83 23-14 7555 6,580 1 183 356,75 23-14 7556 8,225 1 479 445,94 23-14 7557 9,212 1 657 499,45 23-14 7558 9,870 1 775 535,13 23-14 7559 0,326 59 17,69 23-14 7569 0,652 117 35,37 23-14 7573 0,979 176 53,06 23-14 7574 1,223 220 66,33 23-14 7577 1,370 246 74,29 23-14 7578 1,468 264 79,59 23-14 7579 3,461 622 187,65 No L 330/24 Official Journal of the European Communities 16.11.92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy - Lit France FF Greece Dr Ireland £ Irl Spain Pta  100 kg  2309 90 70 23-14 7580 6,922 1 245 375,30 23-14 7581 10,383 1 867 562,95 23-14 7582 12,978 2 334 703,68 23-14 7583 14,536 2 614 788,13 23-14 7584 15,574 2 801 844,42 23-14 7885     °/o milk fat/100 kg product  a 0,320 58 17,343 b 0,351 63 19,025  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  c 0,148 27 8,020  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,173 31 9,382  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,013 2 0,729  % sucrose/100 kg product  f 0,059 11 3,740 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 16. 11 . 92 Official Journal of the European Communities No L 330/25 PART 6 SECTORWINE Monetary compensatory amounts I I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Put 2204 21 25 22-5 7431 (2) 112,23 22-5 7432 (2) 112,23 22-5 7434 (*) 4,84 22-5 7435 (l) 4,84 22-5 7437 (') 4,84 22-5 7587 (2) 112,23 22-5 7588 0) 4,84 2204 21 29 22-6 7438 (2) 78,62 22-6 7439 (2) 78,62 22-6 7441 C) 4,84 22-6 7442 0) 4,84 22-6 7444 (') 4,84 . 22-6 7589 (2) 78,62 22-6 7590 O 4,84 2204 21 35 22-8 7449 (2) 112,23 22-8 7451 O 4,84 22-8 7452 O 4,84 22-8 7454 (*) 4,84 22-8 7591 O 112,23 22-8 7592 O 4,84 2204 21 39 22-9 7455 (2) 78,62 22-9 7457 (') 4,84 22-9 7458 (') 4,84 22-9 7469 (') 4,84 22-9 7593 (2) 78,62 22-9 7594 (*) 4,84 2204 29 10 22-3 7426 (') 4,84 2204 29 25 22-11 7478 (2) 112,23 22-11 7479 (2) 112,23 22-11 7480 (2) 112,23 22-11 7481 (2) 112,23 22-11 7483 O 4,84 22-11 7484 (l) 4,84 22-11 7486 O 4,84 22-11 7595 (2) 112,23 22-11 7596 (l) 4,84 2204 29 29 22-12 7487 (2) 78,62 22-12 7488 (2) 78,62 22-12 7490 C) 4,84 22-12 7491 (') 4,84 No L 330/26 Official Journal of the European Communities 16 . 11.92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta 2204 29 29 22-12 7493 (*) 4,84 22-12 7597 (2) 78,62 22-12 7598 ( ») 4,84 2204 29 35 22-14 7498 (2) 112,23 22-14 7499 (*) 112,23 22-14 7518 (l) 4,84 22-14 7519 C) 4,84 22-14 7523 (') 4,84 22-14 7599 (2) 112,23 22-14 7614 O 4,84 2204 29 39 22-15 7524 (*) 78,62 22-15 7526 ( ») 4,84 22-15 7527 (l) 4,84 22-15 7529 (') 4,84 22-15 7618 O 78,62 22-15 7619 C) I 4,84 (') Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). o hi. 16 . 11 . 92 Official Journal of the European Communities No L 330/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland SpainUnited Kingdom £ Nether ­ lands F1DM Esc Bfrs/Lfrs Dkr Lrt FF Dr £ Ir Pta  100 kg  1701 11 10 17-5 7334 ( ») 4,885 879 311,84 17-5 7335 4,885 879 311,84 1701 11 90 17-5 7334 (l) 4,885 879 311,84 17-5 7335 4,885 879 311,84 1701 12 10 17-5 7334 (*) 4,885 879 311,84 17-5 7335 4,885 879 311,84 1701 12 90 17-5 7334 (*) 4,885 879 311,84 17-5 7335 , 4,885 879 311,84 1701 91 00 17-6 7337 (2) 5,864 1 055 373,96 1701 99 10 17-7 7340 5,864 1 055 373,96 1701 99 90 17-7 7340 5,864 1 055 373,96  100 kg of dry matter  1702 30 10 17-8 7341 5,864 1 055 334,44 1702 40 10 17-8 7341 5,864 1 055 334,44 1702 60 10 17-8 7341 5,864 1 055 334,44  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 (&gt;) 0,0586 10,55 3,740 17-10 7346 (J) 0,0586 10,55 3,740 17-10 7347 O 0,0586 10,55 3,740  100 kg of dry matter  1702 90 30 17-8 7341 5,864 1 055 334,44  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 (5) 0,0586 10,55 3,740 17-11 7350 O 0,0586 10,55 3,740 17-11 7351 (') 0,0586 10,55 3,740 1702 90 71 17-12 7353 ( ») 0,0586 10,55 3,740 1702 90 90 17-10 7345 (') 0,0586 10,55 3,740 17-10 7346 O 0,0586 10,55 3,740 17-10 7347 O 0,0586 10,55 3,740  100 kg of dry matter  2106 90 30 21-5 7419 5,864 1 055 334,44  °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (J) 0,0586 10,55 3,740 21-6 7424 O 0,0586 10,55 3,740 21-6 7425 O 0,0586 10,55 3,740 No L 330/28 Official Journal of the European Communities 16 . 11 . 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968, p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. C) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. 16.11.92 Official Journal of the European Communities No L 330/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland £ Irl Nether ­ lands F1 United Kingdom £ Spain PtaDM Esc Bfrs/Lfrs Dkr Lit FF Dr  100 kg  0403 10 51 15,574  844,42 0403 10 53 17,345  939,96 0403 10 59 24,523  1 329,61 0403 10 91    0403 10 93 2,568   0403 10 99 3,890   0403 90 71 15,574  844,42 0403 90 73 17,345  939,96 0403 90 79 24,523  1 329,61 0403 90 91    0403 90 93 2,568   0403 90 99 3,890   1517 10 10 3,967   1517 90 10 3,967   1704 10 11 3,492   1704 10 19 3,492   1704 10 91 3,924   1704 10 99 3,924   1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632    1704 90 99 17-3 * 17-3 7632    1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2- * 1806 20 95 18-2 * 1806 31 00 18-1 * 1806 32 10 18-4 * 1806 32 90 18-5 » 18-5 7832 6,108   1806 90 11 18-4 » No L 330/30 Official Journal of the European Communities 16. 11 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpainCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 * 1806 90 50 18-3 * 18-3 7632    1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 * 1902 11 10 2,676   1902 11 90 2,676   1902 19 11 2,676   1902 19 19 2,676   1902 19 90    1902 40 10 2,676   1903 00 00    1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * . 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3    19-3 7633 3,395   19-3 7634 4,503   1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 * 2101 20 90 21-2 * 2105 00 10 2,876   2105 00 91 21-3 6585 4,193   21-3 7585 5,045   2105 00 99 21-4 6586 5,831   21-4 7586 7,127   2106 10 90 21-2 * 2106 90 99 21-1 * 21-1 7001    21-1 7002    21-1 7003    21-1 7004    No L 330/3116. 11.92 Official Journal of the European Communities Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands FI United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2106 90 99 21-1 7635    21-1 7636    21-1 7637 3,430   21-1 7642 4,908   2905 44 11 2,473   2905 44 19 4,750   2905 44 91 3,523   2905 44 99 6,755   3505 10 10 2,718   3505 10 90 2,718   3823 60 11 2,473   3823 60 19 4,750   3823 60 91 3,523   3823 60 99 6,755    7001     7002     7003 3,430    7004 4,908    7005     7006  '    7007 3,007    7008 4,062    7009 5,540    7010     7011 2,619    7012 3,727    7013 4,782    7015     7016 3,395    7017 4,503    7020     7021 3,447    7022 4,555    7023 5,610    7024 7,088    7025 2,812    7026 4,079    7027 5,187    7028 6,242    7029 7,720  467,30  7030 3,532    7031 4,799    7032 5,907    7033 6,962    7035 4,308   No L 330/32 Official Journal of the European Communities 16. 11 . 92 Positive Negative Germany Portugal SpainCN code Table Additionalcode Notes Nether ­ lands F1 Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland B?rs/Lfrs Dkr Lit FF Dr £ Irl United Kingdom £DM Esc Pta  100 kg  7036 5,575   7037 6,683   7040 - 6,541   7041 7,808   7042 8,916  506,10 7043 9,971  573,42 7044 11,449  667,65 7045 7,173   7046 8,440  471,51 7047 9,548  542,18 7048 10,603  609,50 7049 12,081  703,73 7050 7,893   7051 9,160  512,51 7052 10,268  583,18 7053 11,323  650,50 7055 8,669  476,01 7056 9,936  556,79 7057 11,044  627,46 7060 11,680  633,31 7061 12,947  714,09 7062 14,055  784,76 7063 15,110  852,08 7064 16,588  946,31 7065 12,312  669,39 7066 13,579  750,17 7067 14,687  820,84 7068 15,742  888,16 7069 17,220  982,39 7070 13,032  710,39 7071 14,299  791,17 7072 15,407  861,84 7073 16,462  929,16 7075 13,808  754,67 7076 15,075  835,45 7077 16,183  906,12 7080 22,737  1 232,85 7081 24,004  1 313,63 7082 25,112  1 384,30 7083 26,167  1 451,62 7084 27,645  1 545,85 7085 23,369  1 268,93 7086 24,636  1 349,71 7087 25,744  1 420,38 7088 26,799  1 487,70 16. 11 . 92 Official Journal of the European Communities No L 330/33 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg   7090 24,089  1 309,93  7091 25,356  1 390,71  7092 26,464  1 461,38  7095 24,865  1 354,21  7096 26,132  1 434,99  7100 0)     7101 C)     7102 C) 3,168    7103 0 4&gt;223    7104 C) 5,701    7105 C) - - -  7106 0) 2,692    7107 (l) 3,800    7108 C) 4,855    7109 (l) 6,333    7110 0)     7111 C) 3,412    7112 C) 4,520    7113 C) 5,575    7115 C) 2,921    7116 C) 4,188    7117 C) 5,296    7120 C) 2,973    7121 C) 4,240    7122 C) 5,348    7123 O 6,403    7124 0) 7,881  474,23  7125 0 3,605    7126 0 4,872    7127 0) 5,980    7128 0) 7,035    7129 0) 8,513  510,31  7130 0) 4&gt;325    7131 (*) 5,592    7132 C) 6,700    7133 0 7,755    7135 C) 5,101    7136 C) 6 »368    7137 (') 7,476    7140 C) 7,334    7141 0) 8,601  478,44  7142 C) 9,709  549,11  7143 O 10&gt;764  616&gt;43  7144 0) 12,242  710,66  7145 0) 7,966   No L 330/34 Official Journal of the European Communities 16 . 11 . 92 NegativePositive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7146 O 9,233  514,52 7147 C) 10&gt;34 *  585,19 7148 O 11 »396  652,51 7149 O 12&gt;874  746&gt;74 7150 0) 8,686  474,74 7151 O 9&gt;953  555,52 7152 (') 11,061  626,19 7153 O 12,116  693,51 7155 0) 9,462  519,02 7156 O 10,729  599,80 7157 C) 11,837  670,47 7160 C) 12&gt;473  676&gt;32 7161 O 13,740  757,10 7162 O 14,848  827,77 7163 (') 15,903  895,09 7164 0) 17&gt;381  989&gt;32 7165 (l) 13,105  712,40 7166 C) * 4 »372  793&gt; 18 7167 O 15 &gt;480  863&gt;85 7168 C) 16,535  931,17 7169 O 18,013  1 025,40 7170 C) 13,825  753,40 7171 O 15,092  834,18 7172 0) 16&gt;200  904'85 7173 C) 1 7,255  972,17 7175 O 14,601  797,68 7176 O 15,868  878,46 7177 O 16,976  949,13 7180 C) 23,530  1 275,86 7181 0) 24,797  1 356,64 7182 0) 25,905  1 427,31 7183 C) 26&gt;960  1 494'63 7185 C) 24, 162  1 311,94 7186 0) 25,429  1 392,72 7187 O 26,537  1 463,39 7188 O 27,592  1 530,71 7190 0) 24 »882  1 352'94 7191 C) 26,14-9  1 433,72 7192 C) 27,257  1 504,39 7195 0) 25,658  1 397,22 7196 C) 26,925  1 478,00 7200 C) 5 ,338   7201 O 6,605   7202 O 7,713   7203 C) 8 ,768  508,09 16. 11 . 92 Official Journal of the European Communities No L 330/35 Positive Negative Denmark France CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg ItalyNether ­ lands F1 United Kingdom £ Greece Dr Ireland £ Irl Spain PtaDM Esc Bfrs/Lfrs Dkr Lit FF  100 kg   7204 0) 10,246  602,32  7205 C) 5,970    7206 0) 7,237    7207 O 8,345  476,85  7208 (') 9,400  544,17  7209 O 10,878  638,40  7210 C) . 6,690    7211 O 7,957    7212 O 9,065  517,85  7213 C) 10,120  585,17  7215 0) 7,466    7216 0 8,733  491,46  7217 O 9,841  562,13  7220 ( ») 8,242    7221 O 9,509  535,74  7260 O 12,644  685,57  7261 C) 13,911  766,35  7262 C) 15,019  837,02  7263 O 16,074  904,34  7264 O 17,552  998,57  7265 O 13,276  721,65  7266 C) 14,543  802,43  7267 O 15,651  873,10  7268 (l) 16,706  ' 940,42  7269 (') 18,184  1 034,65  7270 O 13,996  762,65  7271 O 15,263  843,43  7272 C) 16,371  914,10  7273 (') 17,426  981,42  7275 (') 14,772  806,93  7276 (') 16,039  887,71  7300 C) 7,107    7301 O 8,374  466,01  7302 0) 9,482  536,68  7303 0) 10,537  604,00  7304 (') 12,015  698,23  7305 O 7,739    7306 O 9,006  502,09  7307 (') 10,114  572,76  7308 (') 11,169  640,08  7309 0) 12,647  734,31  7310 (&gt;) 8,459    7311 C) 9,726  543,09  7312 (l) 10,834  613,76  7313 (l) 11,889  681,08 No L 330/36 Official Journal of the European Communities 16. 11.92 Positive Negative Spain CN code Table Additionalcode Notes Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc Pta  100 kg  7315 O 9,235  506,59 7316 (!) 10,502  587,37 7317 (') 11,610  658,04 7320 (') 10,011  550,87 7321 (l) 11,278  631,65 7360 (l) 13,701  742,92 7361 ( ») 14,968  823,70 7362 C) 16,076  894,37 7363 O 17,131  961,69 7364 (') 18,609  1 055,92 7365 (!) 14,333  779,00 7366 O 15,600  859,78 7367 0) 16,708  930,45 7368 0) 17,763  997,77 7369 0) 19,241  1 092,00 7370 (*) 15,053  820,00 7371 0) 16,320  900,78 7372 (') 17,428  971,45 7373 0) 18,483  1 038,77 7375 (') 15,829  864,28 7376 O 17,096  945,06 7378 (l) 16,605  908,56 7400 0) 8,860  480,18 7401 (l) 10,127  560,96 7402 O 11,235  631,63 7403 O 12,290  698,95 7404 ( ») 13,768  793,18 7405 (') 9,492  516,26 7406 (l) 10,759  597,04 7407 C) 11,867  667,71 7408 O 12,922  735,03 7409 (') 14,400  829,26 7410 (') 10,212  557,26 7411 C) 11,479  638,04 7412 (l) 12,587  708,71 7413 0) 13,642  776,03 7415 C) 10,988 '  601,54 7416 0) 12,255  682,32 7417 (') 13,363  752,99 7420 O 11,764  645,82 7421 O 13,031  726,60 7460 0) 14,604 - 791,82 7461 ( ») 15,871  872,60 7462 O 16,979  943,27 7463 O 18,034  1 010,59 16. 11 . 92 Official Journal of the European Communities No L 330/37 Positive Negative Greece Ireland CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Denmark Italy France SpainUnited Kingdom £ Nether ­ lands F1DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7464 C) 19,512  1 104,82 7465 C) 15,236  827,90 7466 0) 16,503  908,68 7467 (') 17,611  979,35 7468 O 18,666  1 046,67 7470 0) 15,956  868,90 7471 C) 17,223  949,68 7472 0) 18,331  1 020,35 7475 C) 16,732  913,18 7476 0) 17,999  993,96 7500 0) 10,242  555,06 7501 0) 11,509  635,84 7502 (') 12,617  706,51 7503 C) 13,672  773,83 7504 (') 15,150  868,06 7505 0) 10,874  591,14 7506 0) 12,141  671,92 7507 0) 13,249  742,59 7508 C) 14,304  809,91 7509 C) 15,782  904,14 7510 C) 11,594  632,14 7511 0) 12,861  712,92 7512 (') 13,969  783,59 7513 0) 15,024  850,91 7515 0) 12,370  676,42 7516 0) 13,637  757,20 7517 C) 14,745  827,87 7520 C) * 3 » 146  720&gt;70 7521 (') 14,413  801,48 7560 C) 15,412  835,62 7561 0) 17,302  950,18 7562 (') 17,787  987,07 7563 (') 18,842  1 054,39 7564 C) 20,320  1 148,62 7565 C) 16,044  871,70 7566 O 17,311  952,48 7567 C) 18 &gt;419  1 °23' 15 7568 O 19,474  1 090,47 7570 O 16,764  912,70 7571 C) 18,031  993,48 7572 C) 19 » 139  1 064' 15 7575 (') 17,540  956,98 7576 (l) 18,807  1 037,76 7600 0) 15,456  838,00 7601 C) 16&gt;723  918 '78 No L 330/38 Official .Journal of the European Communities 16 . 11 . 92 Positive Negative CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland SpainUnited Kingdom £ Nether ­ lands F1DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7602 O 17,831  989,45 7603 (') 18,886  1 056,77 7604 (') 20,364  1 151,00 7605 0) 16,088  874,08 7606 0) 17,355  954,86 7607 O 18,463  1 025,53 7608 O 19 »518  1 092 »85 7609 O 20,996  1 187,08 7610 0) 16,808  915,08 7611 O 18,075  995,86 7612 O 19,183  1 066,53 7613 O 20,238  1 133,85 7615 O 17,584  959,36 7616 0) 18,851  1 040,14 7620 O 18,360  1 003,64 ¢ 7700 O 17,818  966,08 7701 O 19,085  1 046,86 7702 O 20,193  1 117,53 7703 0) 21,248  1 184,85 7705 O 18,450  1 002,16 7706 C) 19,717  1 082,94 7707 O 20,825  1 153,61 7708 (') 21,880  1 220,93 7710 O 19,170  1 043,16 7711 O 20,437  1 123,94 7712 O 21,545  1 194,61 7715 O 19,946  1 087,44 7716 0) 21,213  1 168,22 7720 O 16,660  903,28 7721 (l) 17,927  984,06 7722 C) 19,035  1 054,73 7723 O 20,090  1 122,05 7725 O 17,292  939,36 7726 C) 18,559  1 020,14 7727 O 19,667  1 090,81 7728 C) 20,722  1 158,13 7730 C) 18,012  980,36 7731 0) 19,279  1 061,14 7732 C) 20,387  1 131,81 7735 O 18,788  1 024,64 7736 (l) 20,055  1 105,42 7740 C) 21,419  1 161,36 7741 O 22,686  1 242,14 7742 0) 23,794  1 312,81 7745 C) 22&gt;051  1 197&gt;44 16. 11 . 92 Official Journal of the European Communities No L 330/39 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain 4 CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ In Pta  100 kg  7746 0) 23,318  1 278,22 7747 ( ») 24,426  1 348,89 7750 0) 22,771  1 238,44 7751 (! ) 24,038  1 319,22 7758 2,904   7759 4,171  7760 0) 26,179  1 419,43 7761 O 27,446  1 500,21 7762 C) 28,554  1 570,88 7765 (*) 26,811  1 455,51 7766 C) 28,078  1 536,29 7768 5,084   7769 6,351   7770 0) 27,531  1 496,51 7771 O 28,798  1 577,29 7778 9,445  520,29 7779 10,712  601,07 7780 0) 30,939  1 677,51 7781 (') 32,206 5 793 1 758,29 7785 C) 31,571  1 713,59 7786 0) 32,838 5 907 1 794,37 7788 14,584  798,95 7789 15,851  879,73 7798 0) 3,697   7799 O 4&gt;9*4   7800 32,393 5 826 1 756,39 7801 33,660 6 054 1 837,17 7802 34,768 6 253 1 907,84 7805 33,025 5 940 1 792,47 7806 34,292 6 168 1 873,25 7807 35,400 6 367 1 943,92 7808 (') 5,877   7809 O 7,144   7810 33,745 6 070 1 833,47 7811 35,012 6 298 1 914,25 7818 O 10,238  563,30 7819 C) 11,505  644,08 7820 O 33,186 5 969 1 799,40 7821 (') 34,453 6 197 1 880,18 7822 (') 35,561 6 396 1 950,85 7825 0) 33,818 6 083 1 835,48 7826 O 35,085 6 311 1 916,26 7827 O 36,193 6 510 1 986,93 7828 C) 15,377  841,96 7829 (') 16,644  922,74 No L 330/40 Official Journal of the European Communities 16 . 11.92 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Italy SpamNether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrj Dkr Lit FF Dr £ Irl Pta  100 kg  7830 O 34,538 6 213 1 876,48 7831 0) 35,805 6 441 1 957,26 7838 O 15,548  851,21 7840 C)    7841 O 2,854   7842 O 3,962   7843 O 5,017   7844 (') 6,495   7845 (l)    7846 O 3,486   7847 0) 4,594   7848 0) 5,649   7849 O 7,127   7850 O 2,939   7851 O 4,206   7852 O 5,314   7853 0) 6,369   7855 O 3,715   7856 O 4,982   7857 (') 6,090   7858 0 4,491   7859 O 5,758   7860 C) 2,644   7861 (l) 3,911   7862 O 5,019   7863 O 6,074   7864 O 7,552   7865 C) 3,276   7866 (') 4,543   7867 O 5,651   7868 O 6,706   7869 O 8,184  492,46 7870 O 3,996   7871 C) 5,263   7872 (') 6,371   7873 0) 7,426   7875 C) 4,772   7876 O 6,039   7877 O 7,147   7878 (l) 5,548   7879 O 6,815   7900 (l) 3,702   7901 (') 4,969   7902 O 6,077   7903 C) 7,132   16. 11.92 Official Journal of the European Communities No L 330/41 Positive Negative CN code Tabe Additionalcode Notes Germany Portugal SpainUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands F1DM Esc Pu  100 kg  7904 (*) 8,610  513,73 7905 (') 4,334   7906 O 5,601   7907 (*) 6,709   7908 (') 7,764   7909 (') 9,242  549,81 7910 (') 5,054   7911 O 6,321   7912 (l) 7,429   7913 (l) 8,484  496,58 7915 O , 5,830   7916 (l) 7,097   7917 O 8,205  473,54 7918 O 6,606   7919 (l) 7,873   7940 (') 5,289   7941 O 6,556   7942 0) 7,664   7943 O 8,719  505,52 7944 (') 10,197  599,75 7945 0) 5,921   7946 O 7,188   7947 O 8,296  474,28 7948 (!) 9,351  541,60 7949 O 10,829  635,83 7950 O 6,641   7951 0) 7,908   7952 O 9,016  515,28 7953 O 10,071  582,60 7955 O 7,417   7956 0) 8,684  488,89 7957 (') 9,792  559,56 7958 0) 8,193   7959 O 9,460  533,17 7960 O 7,669   7961 (') 8,936  496,57 7962 O 10,044  567,24 7963 (') 11,099  634,56 7964 O 12,577  728,79 7965 O 8,301   7966 0) 9,568  532,65 7967 O 10,676 __ 603,32 7968 C) 11,731  670,64 7969 (!) 13,209  764,87 7970 (l) 9,021  492,87 No L 330/42 Official Journal of the European Communities 16 . 11 . 92 Positive Negative Denmark France Greece Ireland Spam CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg ItalyUnited Kingdom £ Nether ­ lands F1DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7971 O 10,288  573,65 7972 C) 11,396  644,32 7973 O 12&gt;451  7n&gt;64 7975 0) 9,797  537,15 7976 0) 11,064  617,93 7977 (*) 12&gt; 172  688&gt;60 7978 O 10,573  581,43 7979 C) 11,840  662,21 7980 0) 11,900  645,20 7981 O 13,167  725,98 7982 O 14,275  796,65 7983 O 15,330  863,97 7984 O 16,808  958,20 7985 C) 12,532  681,28 7986 (l) 13,799  762,06 7987 C) 14,907  832,73 7988 0) 15,962  900,05 7990 C) 13,252  722,28 7991 0) 14,519  803,06 7992 O 15,627  873,73 7995 0) 14,028  766,56 7996 O 15,295  847,34 Amounts to be deducted 51xx 0,385 69 20,85 52xx 0,813 146 44,07 53xx 1,301 234 70,52 54xx 1,798 323 97,47 55xx 2,564 460 139,00 56xx 3,718 667 201,55 570x 5,770 1 036 312,75 571x 5,770 1 036 312,75 572x 8,078 1 450 437,85 573x 8,078 1 450 437,85 574x 10,386 1 864 562,95 5750 10,386 1 864 562,95 5751 10,386 1 864 562,95 5760 12,694 2 278 688,05 5761 12,694 2 278 688,05 5762 12,694 2 278 688,05 5765 12,694 2 278 688,05 5766 12,694 2 278 688,05 5770 12,694 2 278 688,05 5771 12,694 2 278 688,05 16. 11 . 92 Official Journal of the European Communities No L 330/43 Positive Negative Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Germany Portugal Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  100 kg  5780 15,002 2 693 813,15 5781 15,002 2 693 813,15 5785 15,002 2 693 813,15 5786 15,002 2693 813,15 579x 0,385 69 20,85 5808 0,385 69 20,85 5809 0,385 69 20,85 5818 0,385 69 20,85 5819 0,385 69 20,85 582x 0,385 69 20,85 5830 0,385 69 20,85 5831 0,385 69 20,85 5838 0,813 146 44,07 584x 0,813 146 44,07 585x 0,813 146 44,07 586x 1,301 234 70,52 587x 1,301 234 70,52 590x 1,798 323 97,47 591x 1,798 323 97,47 594x 2,564 460 139,00 595x 2,564 460 139,00 596x 3,718 667 201,55 597x 3,718 667 201,55 598x 5,770 1 036 312,75 599x 5,770 1 036 312,75 Amounts to be deducted 61xx 0,350 63 19,00 62xx 0,741 133 40,16 63xx 1,185 213 64,25 64xx 1,638 294 88,81 65xx 2,337 419 126,64 66xx 3,388 608 183,64 670x 5,257 944 284,95 671x 5,257 944 284,95 672x 7,360 1 321 398,93 673x 7,360 1 321 398,93 674x 9,463 1 698 512,91 6750 9,463 1 698 512,91 6751 9,463 1 698 512,91 6760 11,566 2 076 626,89 6761 11,566 2 076 626,89 6762 11,566 2 076 626,89 6765 11,566 2 076 626,89 No L 330/44 Official Journal of the European Communities 16 . 11 . 92 Positive Negative Portugal Spam CN code Table Additionalcode Notes Germany United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands F1DM Esc Pta  100 kg  6766 &gt; 11,566 2 076 626,89 6770 11,566 2 076 626,89 6771 11,566 2 076 626,89 6780 13,669 2 453 740,87 6781 13,669 2 453 740,87 6785 13,669 2 453 740,87 6786 13,669 2 453 740,87 679x 0,350 63 19,00 6808 0,350 63 19,00 6809 0,350 6.3 19,00 6818 0,350 63 19,00 6819 0,350 63 19,00 682x 0,350 63 19,00 6830 0,350 63 19,00 6831 0,350 63 19,00 6838 0,741 133 40,16 684x 0,741 133 40,16 685x 0,741 133 40,16 686x 1,185 213 64,25 687x 1,185 213 64,25 690x 1,638 294 88,81 691x 1,638 294 88,81 694x 2,337 419 126,64 695x 2,337 419 126,64 696x 3,388 608 183,64 697x 3,388 608 183,64 698x 5,257 944 284,95 699x 5,257 944 284,95 16 . 11.92 Official Journal of the European Communities No L 330/45 (l) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column Table'. The tables are reprinted (OJ No L 153, 17. 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  2007 91 10 20-4 7385 2,932 2007 99 10 20-5 7387 2,932 2007 99 31 20-5 7387 2,932 2007 99 33 20-5 7387 2,932 2007 99 35 20-5 7387 2,932 2007 99 39 20-5 7387 2,932 No L 330/46 Official Journal of the European Communities 16 . 11 . 92 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pu Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  1509 10 10 15-1 7298  15-1 7299  15-1 7314  1509 10 90 15-2 7709  15-2 7713  15-2 7714  1509 90 00 15-3 7717  15-3 7718  15-3 7719  1510 00 10 15-4 7724  15-4 7729  15-4 , 7733  1510 00 90 15-5 7734  15-5 7737  15-5 7738  ANNEX II Monetary coefficients Products I I Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal   1,129   1,010    1,037   Milk and milk products   1,129   1,010    1,037   Pigmeat   1,056          Sugar   1,129   1,010    1,039   Cereals   1,129   1,010    1,039   Eggs and poultry and albumins   1,094       1,010   Wine     1,012   Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,129   1,010    1,037   to be applied to refunds :  cereals   1,129   1,010    1,039   milk   1,129   1,010    1,037   sugar   1,129   1,010    1,039   Jams and marmalades (Regulation (EEC) No 426/86)   1,129          Olive oil sector           